UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 99-41314




   WALTER MOSLEY, doing business as Tracer Bail Bonds; MALINDA
MOSLEY

                                              Plaintiffs-Appellants,


                               VERSUS


                       BOWIE COUNTY, TEXAS,


                                                Defendant-Appellee,



            Appeal from the United States District Court
                  For the Eastern District of Texas
                             (5:98-CV-243)
                          September 18, 2000

Before WOOD,* DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

       AFFIRMED.   The resolution of this case is controlled by

College Savings Bank v. Florida Prepaid Postsecondary Educ. Expense

Bd., 119 S.Ct. 2219 (1999).




  *
   Circuit Judge of the Seventh Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.